Title: To Thomas Jefferson from William Stokes, 13 June 1793
From: Stokes, William
To: Jefferson, Thomas



Dear Sir
June 13th. 1793

Sensibly impressed with a grateful Sense of the important Service you propose doing me I cannot refrain from returning you my most warm and sincere thanks and acknowledgments for such benevolence. As soon as I return from Virginia (which I hope will be in 3 or 4 weeks) it is my intention to request the favor of declaring to you the object and views of the present design.
Shou’d they be honor’d with your approbation I shall persue them with redoubled vigor. With the highest Sentiments of Esteem & admiration I have the honor to be your most obt. Hble servt.

Wm Stokes

